Per Curiam.
This is an action for false imprisonment, growing out of the following facts: the defendant Eyan had, as he said, reason to believe that the plaintiff belonged to some labor organizaation and was endeavoring to organize his employes, and thereupon he went to see a police officer by the name of Matthews, who went with him to the factory and on the way they saw the plaintiff who endeavored to avoid them by crossing the street; that the defendant and the officer followed him, and Ryan put a hand on the plaintiff’s arm and said to the officer Matthews that he wanted the man-arrested, which the officer refused to do without a written complaint, and advised the plaintiff and Ryan to- come with him to the police station, which they did, voluntarily; when there, the plaintiff made an oral complaint, upon which the’ officer at the station caused the plaintiff to be confined in jail; he later required them to appear before the court, which they did, and at the hearing the plaintiff1 was discharged, there being no-proof that he was guilty of any crime. The plaintiff then brought this suit and recovered $150 for the alleged false imprisonment; the judgment was against Ryan alone and did not include the officer, the finding being in his favor, and from this judgment the defendant Ryan appeals. The only question argued is whether there was any false imprisonment at the instigation of Ryan. We th-ink from the *68evidence there can be no doubt that Byan made .the complaint, although orally, and that thereby he procured the imprisonment of the plaintiff, and that the trial court properly determined the ease, and therefore the judgment should be affirmed, with costs.